Citation Nr: 1019334	
Decision Date: 05/25/10    Archive Date: 06/09/10

DOCKET NO.  05-31 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for residuals of a 
facial fracture, to include epiphora.  

2.  Entitlement to service connection for sleep apnea, to 
include as secondary to a service-connected disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel




INTRODUCTION

The Veteran served on active duty from April 1967 to April 
1970. 

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision by the 
Nashville, Tennessee, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied entitlement to the 
benefit currently sought on appeal.

In March 2009, the Board remanded this issue to the RO (via 
the Appeals Management Center (AMC)) for further evidentiary 
development.  After completion of the requested development, 
the case is back before the Board for further appellate 
action.

The case was referred for a VHA opinion in October 2009, and 
now again returns to the Board.

The issue of entitlement to service connection for sleep 
apnea as secondary to a service-connected disability is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's December 1966 pre-induction examination and 
Report of Medical History reflect that he had sustained a 
facial fracture in July 1966, resulting in epiphora 
(watering) of the right eye.

2.  One of the residuals of the Veteran's facial fracture, 
namely epiphora, was aggravated beyond the natural 
progression during his period of active duty.


CONCLUSIONS OF LAW

One of the Veteran's pre-existing residuals of a facial 
fracture, epiphora, was aggravated by active service. 38 
U.S.C.A. §§ 1131, 1153, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.306(b) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The RO has a duty to notify and assist the Veteran under 38 
U.S.C.A. § 5103 and 38 C.F.R. § 3.159.  As will be discussed 
below, the Board finds that service connection for residuals 
of a facial fracture is warranted; therefore, a full 
discussion of whether VA met these duties is not needed.  It 
is important to note, however, that the RO provided notice 
with respect to the initial disability rating and effective 
date elements of the claims in April 2006.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Service Connection on the Basis of Aggravation

Every Veteran shall be taken to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A.      § 1111; 38 
C.F.R. § 3.304(b).

According to 38 C.F.R. § 3.304(b), the term "noted" denotes 
only such conditions that are recorded in examination 
reports.  The existence of conditions prior to service 
reported by the Veteran as medical history does not 
constitute a notation of such conditions, but will be 
considered together with all other material evidence in 
determining the question of when a disease or disability 
began.  Determinations of whether a condition existed prior 
to service should be "based on thorough analysis of the 
evidentiary showing and careful correlation of all material 
facts, with due regard to ... manifestations, clinical 
course, and character of the particular injury or disease or 
residuals thereof."  See 38 C.F.R. § 3.304(b)(1).

In deciding a claim based on aggravation, after having 
determined the presence of a preexisting condition, the Board 
must first determine whether there has been any measured 
worsening of the disability during service and then whether 
this constitutes an increase in disability.  See Browder v. 
Brown, 5 Vet. App. 268, 271 (1993); Hensley v. Brown, 5 Vet. 
App. 155, 163 (1993).

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease. 38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).  Temporary or intermittent flare-ups of the 
preexisting condition during service are not sufficient to be 
considered aggravation unless the underlying condition, as 
contrasted to symptoms, has worsened. Crowe v. Brown, 7 Vet. 
App. 238, 247-48 (1994); Hunt v. Derwinski, 1 Vet. App. 292, 
296-97 (1991).  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 C.F.R. § 3.306(b).

The Veteran's December 1966 pre-induction examination report 
notes "epiphora [right] eye [secondary to] facial 
trauma..." and his Report of Medical History reads, in 
pertinent part, "July 1966 ... facial fracture - has 
[occasional] stinging sensation.  [Right] eye waters - 
results above."  

Based on review of the evidence, the Board finds that the 
evidence reflects that residuals of a facial fracture - 
specifically, epiphora and a stinging sensation in the right 
eye -- preexisted the Veteran's entry into service, as it was 
reported on his pre-induction Report of Medical History and 
examination. Having found that the evidence reflects that 
residuals of a facial fracture preexisted service, VA must 
now consider whether that preexisting disability was 
aggravated during service.

Service treatment records document a swollen lacrimal gland 
of the right eye on October 6, 1967, which resolved on 
October 10, 1967.  An exacerbation of the Veteran's lacrimal 
gland disorder occurred on November 20, 1967.  On X-ray, a 
fracture of the right orbital margin, held by wire suture, 
was noted.  The Veteran was to return to the clinic in one 
week for X-ray studies and admission to surgery.  The Veteran 
reports that he underwent surgery in November 1967, during 
which an artificial tear duct was implanted; however, records 
of his surgery have not been located.  There were no 
abnormalities noted on the Veteran's January 1970 separation 
examination, although the Veteran did report a history of 
"eye trouble" on his Report of Medical History, with an 
occluded tear duct noted.

Post-service medical history shows that the Veteran has had 
several episodes of sinusitis, and poor nasal channels have 
been noted.  The Veteran has attributed his sinusitis and 
nasal disorders to the in-service surgery to replace a tear 
duct.  In a clinical note dated in July 2004, the Veteran 
reported that he had eye pain, but denied epiphora.  

A private medical opinion was received in July 2006 from Dr. 
D.P.K., stating that the Veteran's nasal septal deviation was 
"as likely as not ... caused by the prior surgery he had in 
1967."  No rationale for the opinion was provided, nor were 
any of the records of Dr. K's treatment of the Veteran, which 
could be pertinent to how Dr. K. arrived at his conclusion.  

In a VA medical opinion dated May 2009, a VA nurse 
practitioner reviewed the claims folder and found that the 
Veteran's pre-existing epiphora did not undergo an increase 
in severity during service.  She pointed out that the Veteran 
had episodes of epiphora and dacryolacrimitis upon service 
entry and in October 1967, but did not note the November 1967 
surgery on the Veteran's tear ducts.  She pointed out that 
the Veteran did not have any further episodes related to his 
eyes during his military service, and concluded on that basis 
that "any worsening of the tear duct problem during the 
first year of his military service was a natural progression 
of the disorder."  As to the Veteran's nasal complaints, to 
include sinusitis and deviated septum, the examiner found 
that there was no evidence of nasal complaints during 
service, and no documentation of treatment during service 
which could have caused the claimed nasal disorders.  At the 
end of the report, the nurse practitioner noted that "this 
request is beyond the score of a Respiratory exam."  

In October 2009, the matter was referred to the Veterans 
Health Administration on the question of whether the 
Veteran's pre-existing residuals of a facial fracture 
underwent an increase in severity during service that was not 
due to the natural progression of the disorder.  A response 
was received in December 2009.  The physician noted the 
service treatment records documenting epiphora at service 
entry and dacryocystitis and dacryoscystorhinostomy in 
November 1967.  The examiner also noted the notation of 
"occluded tear duct" upon separation, with no complaints of 
septal deviation or sinusitis.  The Veteran was diagnosed 
with those disorders in 1984.  In the examiner's opinion, the 
Veteran's pre-existing facial fractures underwent an increase 
in severity during service due to "dusty environment, viral 
bacterial infection of the eye and/or trauma."  The examiner 
was also of the opinion that neither nasal septal deviation 
nor sinusitis had an onset or increased in severity during 
service, since it was "less likely than not the surgery 
...caused septal deviation 17 years later."  

After considering the opinion of the VHA examiner, as well as 
the evidence of epiphora at service entry and 
dacryocystorhinostomy in November 1967 to treat an 
exacerbation of the Veteran's eye pain, the Board finds that 
the evidence is at least in equipoise as to whether the 
Veteran's pre-existing epiphora was aggravated by the 
Veteran's military service.  Accordingly, entitlement to 
service connection for epiphora must be granted.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102 (2009).

The Board's finding does not extend to the Veteran's 
sinusitis or deviated nasal septum.  These disorders were not 
noted at service entry, during service or upon service 
discharge.  They were not diagnosed until 1984, 14 years 
after the Veteran's discharge.  The May 2009 VA examiner 
found that the Veteran's nasal complaints were not related to 
his service, and the December 2009 VHA examiner concluded 
that the time between the Veteran's surgery and his diagnoses 
meant that it was less likely than not that the disorders had 
their onset during service.  The Board has considered the 
Veteran's assertions that his sinusitis and deviated septum 
had their onset as a result of his dacryocystorhinostomy; 
however, he has not been shown to possess the requisite 
training or credentials needed to render a competent opinion 
as to medical causation.  As such, his lay opinion does not 
constitute competent medical evidence and lacks probative 
value.  See Routen v. Brown, 10 Vet. App.  183, 186 (1997); 
Espiritu v. Derwinski, 2  Vet. App. 492, 494-95 (1992).


ORDER

Service connection for epiphora, as a residual of a pre-
existing facial fracture, is allowed.


REMAND

The Veteran claims service connection for sleep apnea as due 
to nasal difficulties which the Veteran claims were the 
result of his dacryocystorhinostomy during service.  The 
Board has found that the Veteran's deviated nasal septum and 
sinusitis were not the result of the surgery the Veteran 
underwent during service to treat his epiphora.  Even if the 
Board had found that the Veteran's nasal disorders were the 
result of service, a September 2008 VA examination found that 
sleep apnea was not due to those conditions.  

The September 2008 examination did note, however, that 
hypertension is a risk factor for sleep apnea, stating that 
"sleep apnea is not uncommon in people with high [blood 
pressure].  Service connection for hypertension was allowed 
in December 2008.  Upon remand, a VA examination should be 
scheduled to determine whether the Veteran's sleep apnea is 
proximately due to or caused by his service-connected 
hypertension or any other service-connected disability.

Accordingly, the case is REMANDED for the following action:

1.   Schedule the Veteran for a VA 
examination to determine the nature and 
etiology of his sleep apnea.  The claims 
folder, to include a copy of this remand, 
must be made available to and reviewed by 
the examiner prior to completion of the 
examination report, and the examination 
report must reflect that the claims folder 
was reviewed.  Any indicated studies 
should be performed.

The examiner should provide an opinion as 
to whether there is a 50 percent 
probability or greater that any diagnosed 
sleep apnea is proximately due to or 
caused by his service connected 
hypertension or any other service 
connected disorder.  The examiner's 
attention is specifically invited to VA 
examinations dated September 2008 and May 
2009.  A rationale should be provided for 
any opinion offered, and the examiner is 
asked to reconcile his or her opinion with 
the findings in the aforementioned VA 
examinations. 

2.  After the above has been completed, 
readjudicate the issue on appeal, taking 
into consideration all evidence added to 
the file since the most recent VA 
adjudication.  If the issue on appeal 
continues to be denied, the Veteran and 
his representative must be provided a 
supplemental statement of the case.  The 
Veteran must then be given an appropriate 
opportunity to respond.  Thereafter, the 
case must be returned to the Board for 
appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
MICHAEL D. MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


